Exhibit 10.1

 

ABN Amro Bank N.V.

OTC Derivative Operations

199 Bishopsgate, London

EC2M 3XW

United Kingdom

Tel:+44 20 7678 8000

Fax:+44 20 7857 9248/30

 

ABN AMRO BANK N.V. LONDON BRANCH

199 BISHOPSGATE

LONDON

EC2M 3XW

 

NAVTEQ BV

SWAPS ADMIN

POSTBUS 450

5500 AL

VELDHOVEN

 

DATE:  27JUL04

 

RE:                              Swap Transaction Our Ref:  OSRAMS9473.5294450

 

Dear Sir/Madam,

 

1.                                       ABN AMRO Bank NV (the Bank) confirms to
you (the Client) the terms and conditions of the transaction (the Transaction)
that the client has entered into as of the trade date stated below.

 

2.                                       The terms of the particular Swap
Transaction to which this Confirmation relates are as follows:

 

Trade Date

:

27JUL04

 

 

 

Effective Date

:

26JUL04

 

 

 

Termination Date

:

22DEC06

 

OR THE OPTIONAL EARLY TERMINATION DATE AS PROVIDED IN SECTION 5 (A) OF THIS
CONFIRMATION, SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH THE MODIFIED FOLLOWING
BUSINESS DAY CONVENTION.

 

THE BANK FLOATING AMOUNTS

Floating Rate Payer

 

Currency Amount

:

USD 125,118,800.69

 

 

 

Floating Rate Payer Payment Dates

:

THE 24TH DAY OF EACH MONTH, COMMENCING AUGUST 24, 2004 AND ENDING NOVEMBER 24,
2006, WITH A FINAL PAYMENT DATE OF DECEMBER 22, 2006, SUBJECT TO ADJUSTMENT IN
ACCORDANCE WITH THE MODIFIED FOLLOWING BUSINESS DAY CONVENTION.

 

1

--------------------------------------------------------------------------------


 

 

ABN Amro Bank N.V.

OTC Derivative Operations

199 Bishopsgate, London

EC2M 3XW

United Kingdom

Tel:+44 20 7678 8000

Fax:+44 20 7857 9248/30

 

Floating Rate Day Count Fraction

:

ACTUAL/360

 

 

 

Floating Rate Option

:

USD-LIBOR-BBA

 

 

 

Designated Maturity

:

1 MONTH

 

 

 

Spread (%)

:

NONE

 

 

 

Reset Dates

:

THE FIRST DAY OF EACH CACULATION PERIOD

 

 

 

THE CLIENT FLOATING AMOUNTS

 

 

 

 

 

Floating Rate Payer

 

 

Currency Amount

:

EUR 114,295,058.64

 

 

 

Floating Rate Payer Payment Dates

:

THE 24TH DAY OF EACH MONTH, COMMENCING AUGUST 24, 2004 AND ENDING NOVEMBER 24,
2006, WITH A FINAL PAYMENT DATE OF DECEMBER 22, 2006, SUBJECT TO ADJUSTMENT IN
ACCORDANCE WITH MODIFIED FOLLOWING BUSINESS DAY CONVENTION.

 

 

 

Floating Rate Day Count Fraction

:

ACTUAL/360

 

 

 

Floating Rate Option

:

EUR-EURIBOR-Telerate

 

 

 

Designated Maturity

:

1 MONTHS

 

 

 

Spread (%)

:

NONE

 

 

 

Reset Dates

:

THE FIRST DAY OF EACH CALCULATION PERIOD

 

 

 

Business Dates

:

TARGET SETTLEMENT DAYS, NEW YORK

 

 

 

EXCHANGE OF PRINCIPALS

:

FINAL EXCHANGE ONLY

 

 

 

Final Exchange Date

:

TERMINATION DATE

 

 

 

Final Exchanges

 

 

 

 

 

Party A Final Exchange Amount

:

USD 125, 118, 800.69

 

 

 

Party B Final Exchange Amount

:

EUR 114,295,058.64

 

 

 

Business Days

:

TARGET SETTLEMENT DAYS, NEW YORK

 

 

 

Calculation Agent

:

THE BANK

 

2

--------------------------------------------------------------------------------


 

 

ABN Amro Bank N.V.

OTC Derivative Operations

199 Bishopsgate, London

EC2M 3XW

United Kingdom

Tel:+44 20 7678 8000

Fax:+44 20 7857 9248/30

 

3.                                       ACCOUNT DETAILS:

 

 

Payment to the Bank

 

 

 

 

 

 

 

EUR

 

 

 

 

 

Correspondent Bank

:

ABN AMRO BANK N.V., AMSTERDAM

For account of

:

ABN AMRO BANK N.V., LONDON

Account number

:

429276230

OR DIRECT TO

:

ABN AMRO BANK N.V., LONDON

Account number

:

429276230

 

 

 

USD

 

 

 

 

 

Correspondent Bank

:

ABN AMRO BANK NV NEW YORK

Favour

:

ABN AMRO BANK NV LONDON

A/c

:

/661001036741

Ref

:

DCM

 

 

 

Payments to the Client

 

 

 

 

 

EUR

 

 

 

 

 

PLEASE ADVISE UNDER SEPARATE COVER

 

 

 

USD

 

 

 

 

 

PLEASE ADVISE UNDER SEPARATE COVER

 

4.                                       OFFICE

 

PARTY A

:

LONDON BRANCH

PARTY B

:

VELDHOVEN

 

5.                                       OTHER PROVISIONS

 

(A)                              OPTIONAL EARLY TERMINATION

 

Early Termination:

 

Optional Early Termination

 

Applicable

 

 

 

Option Style:

 

Bermuda

 

 

 

Optional Early Termination Dates:

 

The Client Payment Date scheduled to occur on 24 August or any Party A Floating
Rate Payer Payment Date thereafter.

 

 

 

Seller:

 

The Bank

 

 

 

Buyer:

 

The Client

 

 

 

Exercise Business Day:

 

New York and TARGET Settlement Days

 

3

--------------------------------------------------------------------------------


 

 

 

ABN Amro Bank N.V.

OTC Derivative Operations

199 Bishopsgate, London

EC2M 3XW

United Kingdom

Tel:+44 20 7678 8000

Fax:+44 20 7857 9248/30

Procedure for Exercise:

 

Bermudan Option Exercise Dates:

 

The Date that is 3 Exercise Business Days preceding each Optional Early
Termination Date.

 

 

 

Expiration Date:

 

The Date that is 3 Exercise Business Days preceding the final Optional Early
Termination Date.

 

 

 

Expiration Time:

 

11:00 A.M., New York time

 

 

 

Written Confirmation of Exercise:

 

Applicable

 

 

 

Partial Exercise:

 

Applicable

 

 

 

Contact details for the Purpose of

 

 

Notice:

 

 

 

 

 

Party A:

 

Interest Rate Trading Desk

 

 

 

Party B:

 

Interest Rate Trading Desk

 

Settlement Terms:

 

Cash Settlement:

 

Inapplicable

 

 

Additional Provision:

 

In the event that Optional Early Termination is designated, the Bank and the
Client Amounts as calculated and determined pursuant to Part 2 of this
Confirmation shall be payable on the designated Optional Early Termination Date.

 

 

 

 

 

For the avoidance of doubt, upon payment of the final Exchange Amount and/or all
unpaid amounts (if any) on the Optional Early termination Date, the obligations
of the Bank and the Client
with respect to the Transaction shall be discharged in full.

 

4

--------------------------------------------------------------------------------


 

 

ABN Amro Bank N.V.

OTC Derivative Operations

199 Bishopsgate, London

EC2M 3XW

United Kingdom

Tel:+44 20 7678 8000

Fax:+44 20 7857 9248/30

 

6.                                       The client is requested to return the
countersigned confirmation to the address sated below, within 5 business days:

 

ABN AMRO BANK N.V., LONDON BRANCH

199 BISHOPGATE

LONDON

EC2M 3XW

 

A RETURN BY FAX IS ALSO PERMITTED:

 

FAX NUMBER

:

44 207 8579426/9430

 

 

 

If you believe the confirmation to be incorrect or incomplete, please contact
your regional treasury desk immediately, referencing the reference number stated
on this confirmation.

 

The ABN AMRO General Provisions governing Derivatives Transactions (“Algemene
Bepalingen Derivatentransactieg”) apply to this confirmation, as agreed and
modified by the Letter Agreement between the parties dated 27 July 2004.

 

Yours faithfully,

 

 

 

By:

/s/ Kim McNeil

 

By:

/s/ Martin Ward

 

ABN AMRO BANK N.V., LONDON BRANCH

 

 

 

Name: Kim McNeil

Name: Martin Ward

 

 

Title: Authorised Signatory

Title: Authorised Signatory

 

 

By:

/s/ Chris Peters

 

By:

 

 

NAVTEQ BV

 

 

 

Name: Chris Peters

Name:

 

 

 

 

Title: VP Finance Europe

Title:

 

5

--------------------------------------------------------------------------------

 